DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/15/2012, 05/03/2013, 10/10/2013, 04/23/2014.  It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55:
CHINA 201210387914.9 10/15/2012
CHINA 201220602040.X 05/03/2013
CHINA 201310468919.9 10/10/2013
CHINA 201410167041.X 04/23/2014


Specification
The disclosure is objected to because of the following informalities: In the specification, on page 4, paragraph [0021] it appears that “Fig. 3” should be –Fig. 13--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 13, 29 and 30, lines 15, 2 and 3, respectively, “the rotating position” appears to lack proper antecedent basis.
In claim 21, lines 3-4, applicant claims “a signal source for sending a control signal” there is a prior mention of “a signal source for sending a control signal” (line 2) and it is unclear as to exactly how many of each feature is attempting to be claimed in that under 35 USC 112 each distinct feature/limitation is required to have an exact nomenclature and subsequent references should be preceded by a “said” or “the”.  The lack of clarity renders the claimed subject matter indefinite. 
In claim 22, lines 3-4, applicant claims “a switch for sending a control signal” there is a prior mention of “a switch for sending a control signal” (line 2) and it is unclear as to exactly how many of each feature is attempting to be claimed in that under 35 USC 112 each distinct feature/limitation is required to have an exact nomenclature and subsequent references should be preceded by a “said” or “the”.  The lack of clarity renders the claimed subject matter indefinite. 
In claims 24 and 30, lines 2 and 4, respectively, “the shape” appears to lack proper antecedent basis.
In claim 25, line 13, applicant claims “a rear end of the main body” there is a prior mention of “a rear end” (line 2) and it is unclear as to exactly how many of each feature is attempting to be claimed in that under 35 USC 112 each distinct feature/limitation is required to have an exact nomenclature and subsequent references should be preceded by a “said” or “the”.  The lack of clarity renders the claimed subject matter indefinite. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,485,176;  claims 1-13 of U.S. Patent No. 9,596,806; claims 1-21 of U.S. Patent 10,070,588; and claims 1-18 of U.S. Patent No.10,477,772. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the patents and the instant application lend themselves to a lawn care apparatus/gardening tool having similar structure and operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671